Citation Nr: 1440454	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  09-24 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for residuals of cold weather injury.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to January 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Board notes that although the Veteran requested a Board video-conference hearing in November 2009 before a Veterans Law Judge, in a January 2013 written statement he indicated that he was withdrawing his request for a hearing.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013). 

In a September 2013 decision, the Board denied a compensable rating for a scar of the left parietal area of the scalp, and service connection for residuals of cold weather injury, gonorrhea, a neck disorder, and a bilateral shoulder disorder.  At such time, the Board also remanded the issues of entitlement to an increased rating for cephalgia, and entitlement to service connection for an acquired psychiatric disorder, gastritis, gastroesophageal reflux disease (GERD), a sleep disorder, asthma, hearing loss, incomplete paralysis, a bilateral arm disorder, a bilateral hand disorder, and a bilateral leg disorder for additional development.  

Thereafter, the Veteran appealed the portion of the decision that denied service connection for residuals of cold weather injury to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the September 2013 decision with respect to the denial of service connection for residuals of cold weather injury, which was granted in a March 2014 Order.  The JMR also noted that the Veteran did not challenge the determinations in the September 2013 decision with respect to the denial of a compensable rating for a scar of the left parietal area of the scalp, and service connection for residuals of cold weather injury, gonorrhea, a neck disorder, and a bilateral shoulder disorder.     

Relevant to the issues remanded in September 2013, the Board notes that the development ordered has not yet been completed and they have not been recertified to the Board.  Therefore, those issues are not properly before the Board at this time.  

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claim, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated from June 2010 through October 2012 as well as March 2014 VA examination reports pertinent to claims for service connection for GERD and bilateral hearing loss.  A review of the documents in VBMS reveals VA treatment records dated from September 2010 through August 2011.  The remaining documents in both Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, the March 2014 JMR indicates that a remand is required in this case due to perceived deficiencies within the Board's analysis in the September 2013 decision.

By way of background, the Veteran claims service connection for residuals of cold weather exposure during field training conducted at Grafenwoehr, West Germany, between December 1980 and January 1981.  Specifically, he alleges that he accidentally poured gasoline on his hands while refilling a generator during a field training exercise, and was unable to immediately treat his hands.  The Veteran contends that he has had difficulty with his hands since such time, to include losing the sense of touch or feeling in his hands, and feelings of hotness, tingling, itching, and rawness.

In the September 2013 decision, the Board relied on a January 2007 VA examination with a March 2007 addendum opinion.  Specifically, in the January 2007 VA examination, the examiner diagnosed the Veteran with alleged cold exposure, without demonstrable sequelae consistent with cold injury such as frostbite or prolonged immersion.  The examiner provided an addendum opinion in March 2007 after the Veteran's service records were made available to him.  At such time, he noted that the Veteran had alleged cold exposure without demonstrable sequelae consistent with cold injury such as frost bite or prolonged immersion, and there was no record of the alleged injury found in the available service medical records.

The JMR found that the Board erred in relying on the March 200[7] VA examination as this examination was inadequate since the examiner did not adequately consider sequela of record consistent with the Veteran's possible cold injury in service.  Specifically, the JMR cited the following:

Cold injuries may result in long-term health problems, including the following signs and symptoms (at the site of exposure);... Neurologic injury with symptoms such as bouts of pain in the extremities, hot or cold tingling sensations, and numbness[;] Vascular injury with Raynaud's Phenomenon with symptoms such as extremities becoming painful and white or discolored when cold."  Cold Injuries - Public Health, http://www.publichealth.va.gov/exposure/cold-injuries/index.asp, last accessed on February 25, 2014.

The JMR noted that "Raynaud's phenomenon is a condition in which cold temperatures or strong emotions cause blood vessel spasms.  This blocks blood flow to the fingers, toes, ears, and nose.  Raynaud's Phenomenon, http://www.ncbi.nlm.nih.gov/pubmedhealth/PMH0001449/, last accessed on February 25, 2014."  

The JMR further observed an October 2005 Statement in Support of Claim in which the Veteran wrote:

[He] came down with frost-bitten hands in Germany in Dec[ember]/January 1981.  Gasoline was poured on my hands and that caused them to freeze.  We were up on a radar site, out on maneuvers, at GRAFF [presumably Grafenwohr], and I went out to fill a generator with gas, and I poured gas on my hands by mistake.  I was only out there for about 5 minutes, but my hands were frostbitten.  Today, in the winter, my hands hurt really bad whenever it is cold.  

Initially, the JMR noted that the March 2007 examiner did not consider the Veteran's painful hands as a possible sequela to his claimed cold injury and provided no rationale as to why such sequela would not be related to the claimed in-service injury.  As such, the JMR found that the March 2007 VA examination was inadequate.  Furthermore, since the March 2007 VA examination, the record shows that the Veteran reportedly had spasms and shooting pains in both hands.  As above, extremities becoming painful when cold and having spasms are potential symptoms of Raynaud's phenomenon.  Thus, the JMR noted that, upon remand, the Board should consider whether an examination is warranted regarding whether the Veteran's symptoms are indicative of Raynaud's phenomenon.  Based on such JMR, the Board finds that a remand is necessary in order to obtain an adequate VA examination.

Moreover, in an August 2014 statement, the Veteran's attorney noted that the Joint Multinational Training Command at Grafenwoehr provided training for U.S. troops from the Cold War to the present day.  He further observed the Veteran's assertion of cold weather injury between December 1980 and January 1981 and noted that the Veteran's DA Form 20 showed his assignment to the HHB 2nd Bn 20th FA from May 1979 to November 1981.  His attorney stated that, despite the lack of corroborating medical records in the Veteran's claims file, unit records documenting or exercise cycles could corroborate the Veteran's presence at the training area during the cold winter months of December through January.  In this regard, the Veteran's service personnel records confirm that he was stationed in Germany from May 1979 to January 1982.  However, there has been no attempt to obtain any additional evidence surrounding the circumstances during which the Veteran alleges he was exposed to extreme cold temperatures in service.  As such, the Board finds that a remand is necessary in order for the AOJ to send a request to the Joint Services Records Research Center (JSRRC) in an effort to gain additional information surrounding the Veteran's alleged exposure to extreme cold temperatures during his service in Germany.

Additionally, a review of the record shows that the Veteran has been receiving VA treatment through the Des Moines, Iowa, facility since March 2002.  However, the most recent VA medical records in the record, aside from the March 2014 VA examination reports specific to GERD and bilateral hearing loss, are dated in October 2012.  Given the need to remand for a new examination and the JMR's concern regarding a possible diagnosis of Raynaud's phenomenon, any outstanding VA medical records dated after October 2012 should be obtained for consideration in the Veteran's appeal.  

Finally, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his claimed cold injuries.  Thereafter, all identified records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his claimed cold injuries.  After securing any necessary authorization from him, obtain all identified treatment records, to include all outstanding VA treatment records from the Des Moines facility dated from October 2012 to the present.  All reasonable attempts should be made to obtain any identified records.  

For private records, after obtaining any necessary authorization from the Veteran, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  Send a request to JSRRC in an effort to gain any additional information surrounding the Veteran's alleged exposure to extreme cold temperatures during his service in Germany from December 1980 to January 1981.  JSRRC should be provided with any necessary documentation, to include any relevant service records as well as any statements submitted by the Veteran detailing any duties that required him to be outdoors.  In this regard, the Veteran's DA Form 20 showed his assignment to the HHB 2nd Bn 20th FA from May 1979 to November 1981.  The Veteran contends that during his service in Germany, he was on a radar site, out on maneuvers, at GRAFF [presumably Grafenwohr], when he was exposed to extreme temperatures that froze his hands.  All requests and responses received should be associated with the claims file.  If such verification is not possible, it should be so certified for the record (along with a description of the extent of the verification conducted).

3.  After completing the above, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his alleged cold weather injury residuals.  The record, to include a copy of this Remand, must be made available to, and be reviewed by, the examiner. Any indicated evaluations, studies, and tests should be conducted.

(A)  The examiner should identify all current diagnoses referable to cold weather injury residuals.  In offering such opinion, the examiner should consider: 

i) the Veteran's painful hands as a possible sequela to his claimed cold injury, and
 
ii) whether the Veteran meets the criteria for a diagnosis of Raynaud's phenomenon.

(B)  If the Veteran has a current diagnosis of cold injuries (to include Raynaud's phenomenon), the examiner should offer an opinion as to whether it is at least likely as not (50 percent or greater probability) that such are related to his military service, to include his history of alleged in-service cold exposure. 

(C)  If Raynaud's phenomenon is diagnosed, the examiner should offer an opinion as to whether such manifested within one year of the Veteran's discharge from service in January 1984 (i.e., by January 1985) and, if so, describe the manifestations. 

In offering any opinion, the examiner should consider the Veteran's lay statements regarding the onset and continuity of symptomatology his alleged cold injury residuals.  Any opinion expressed should be accompanied by a complete rationale. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be  handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

